DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on05/16/2022 is acknowledged.
Newly submitted claims 21-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-24 directed to group II and Claims 25-26 directed to group III. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recites “a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying an application; identifying a range of spectrum in accordance with the application; enabling a first nanostructure of a multiplicity of nanostructures coupled to a substrate and disabling a remainder of the multiplicity of nanostructures coupled to the substrate; measuring, using the first nanostructure, a first value of a signal; determining, based on the first value of the signal and a mapping between signal values and absorption values, a first absorption value that is within a first subrange of the range of spectrum; subsequent to the measuring of the first value of the signal, disabling the first nanostructure and enabling a second nanostructure of the multiplicity of nanostructures; measuring, using the second nanostructure, a second value of the signal; and determining, based on the second value of the signal and the mapping between signal values and absorption values, a second absorption value that is within a second subrange of the range of spectrum, wherein the second subrange is different from the first subrange.”
Claims 1-14 will be addressed according to the 2019 Patent Eligibility Guidelines.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 
Specifically, they are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with the Federal Register Notice: 2014 Interim Guidance on Patent Subject Matter Eligibility, the rationale for this determination is explained below: 
i) STEP 1: Representative claims 1-14 are directed toward a product (a device).
ii) STEP 2a Prong One: While claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception, namely the abstract idea of identifying, measuring and determining. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself. 
The claims only recite and describe gathering and combining data by reciting steps of organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information in the form of “identifying an application; identifying a range of spectrum in accordance with the application", “measuring, using the first nanostructure, a first value of a signal”, “measuring, using the second nanostructure, a second value of the signal”, “determining, based on the first value of the signal and a mapping between signal values and absorption values, a first absorption value that is within a first subrange of the range of spectrum”, and “determining, based on the second value of the signal and the mapping between signal values and absorption values, a second absorption value that is within a second subrange of the range of spectrum, wherein the second subrange is different from the first subrange”. 
First, steps of “identifying” and “determining” is pure abstract ideas itself. 
Second, steps of “measuring” usually considered as not an abstract idea in the art. However, in this claim, the claimed steps of “measuring” are claimed as to be performed by the processor not an actual detector (“a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:” ) without positively claiming the necessary structures for the measurement such as, “a first/a second nanostructures” (For this matter, the examiner has requested an interview to amend the claim to positively recite the necessary structures. However, no agreement has been reached). 
As a result, the claimed steps of “measuring” are not actual measurement but rather an activity of ‘receiving the measured data’ obtained by not positively claimed nanostructures, which result the claimed steps of “measuring” are also directed toward an idea in/of itself. (see MPEP 2106.05(f), “mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea). 
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams). 
The courts also have indicated that comparing new and stored information and using rules to identify options (SmartGene) and ideas in and of themselves (Bilski and Alice) are all examples of judicial exceptions, particularly abstract ideas. 
Thus, the claims are drawn to an abstract idea.
ii) STEP 2a Prong Two: claim 1 further claims additional elements such as “a processor”, “a memory” and “enabling/disabling”. 
However, merely reciting a processor/memory does not integrate the mental process or mathematical formula into a practical application. 
It is well known that a CPU and memory work together to run programs and CPU usually have a so-called cache (and randomly accessible memory). 
“enabling/disabling” are simple manipulation of operational status by any processor to its connected device (in the claim 1, first/second nanostructure). 
Thus, it is not seen that the claims as a whole integrates the mental process or mathematic formula into a practical application. 
iii) STEP 2b: Claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception.
Additional limitations of “a processor”, “a memory” and “enabling/disabling” are recited at a high level of generality, i.e., generic computers performing generic functions, do not amount to significantly more than the abstract idea. Looking at the elements as combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible. 
iv) CONCLUSION: Therefore, the limitation of the claims, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea. Moreover, the dependent claims do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
The dependent claims 2 and 3, additionally add abstract ideas regarding type of obtained signal. 
The dependent claim 4, comprises two additional limitations of 1. Enabling details and 2.  Details of nanostructures. However, 1. enabling device by an electric field is one of the most standard way of enabling method by a processor. Furthermore, 2. As mentioned above, the nanostructures have not been positively claimed. As a result, the details of unclaimed structures are merely details regarding material/article worked upon by the claimed device (processor). 
MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS  
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
As a result, details of nanostructures do not limit the device of claim 1. 
The dependent claim 5, again, the claim further recites a detail of a substrate which is not positively claimed structure. As a result, the additional limitation regarding the substrate is also considered as a material/article worked upon, which does not further limit the claim. 
The dependent claim 6, add additional abstract ideas regarding details of identifying step and the same reason provided above in step 2a applies. 
The dependent claims 7-13, add additional abstract ideas regarding intended use of the claimed device or details of identifying process (abstract idea) and the same reason provided above in step 2a applies. 
The dependent claim 14, add additional abstract ideas regarding details of signal type (i.e., received data type) and the same reason provided above in step 2a applies. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the claim recites “identifying an application”. 
However, the specification of instant application is not supporting all the possible applications to be identified by the claimed unknown device. 
As a result, the claim is claiming more than what is disclosed. 
For the purpose of examination, the recited “application” has been understood as ‘object detection application’ or ‘collision-avoidance application’ based upon [0046] of instant application. 
Proper amendment has been required for further examination.  
Claims 2-14 also have been rejected based upon their dependencies on the claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, claim recites “identifying an application”. 
However, it is not clear whether the claim is claiming 1. identifying an object which is detected by a programmed object detection application (which is not claimed in this way) or 2. identifying an application itself. 
If it is the second case, it is not clear how the identification being done (does the application has its own code to be read by the processor? Or some other unknown mechanism?)  and where is the application being located physically (is it in the memory or some other places?). 
Claim further recites “identifying a range of spectrum in accordance with the application”. 
As mentioned in above 112(a) rejection, first the claim is claiming identifying unknown application by unknown device. 
Now, the claim is claiming identifying a range of spectrum for this unknown application. 
First, it is not clear what the applicant tried to mean by “a range of spectrum” 
Is the range of spectrum being related to some types of light scattering/absorption or ultrasound or any other type of spectral range related application? 
Second, it is not clear what the applicant tried to mean by “in accordance with the application”.
	It is not clear what types of accordance with the application being claimed by this limitation. Does the applicant try to mean a response of the application to an initial influence of a source or the application supposed to have its own range of spectrum and the device supposed to detect the characteristic ranges of the application etc.? 
Claim further recites “measuring using the first nanostructure a first value of a signal”. 
However, the claim is missing essential step of what exactly being measured (i.e., what kind of signal being measured) or how the nanostructure contributes to the measurement (i.e., how the nanostructure being used to measure a signal). 
Without any support what or how a signal being measured by unknown nanostructures, the claim is opened to countless possibilities. 
Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the examination purposes, examiner will interpret above recited limitation as 1. receive operator’s input (or AI’s decision) deciding which application to be processed  
2. ‘identifying an optical spectral range corresponding to an absorption spectrum of the object to be detected’ and 3. ‘measuring an optical absorption spectrum using the nanostructure as a detector’ respectively. 
Proper amendments have been required for further prosecution.

Dependent claims 2-14 are also rejected since they inherit the indefiniteness of the claims from which they depend.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CA3037725 (Elizabeth et al.) teaches object mapping techniques detected based on absorbance. 
US 20080046150 (Breed) teaches a use of map determined by absorption and scattering as a function of distance for collision avoidance applications. 
US 20210239605 (Altug Yanki et al.) teaches spectrally selective sensing spectral features of the sample using SEIRAS with metal nanoantennas. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886